   Case: 1:18-cv-07686 Document #: 338 Filed: 01/27/20 Page 1 of 3 PageID #:3543




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 IN RE: LION AIR FLIGHT JT 610 CRASH                          Lead Case: 1:18-cv-07686
                                                              (Consolidated)

                                                              Hon. Thomas M. Durkin

                                                              This filing applies to
                                                              Case No. 1:19-cv-07091




                      THE BOEING DEFENDANTS’ MOTION
              FOR EXTENSION OF TIME TO ANSWER THE COMPLAINT
       Defendants The Boeing Company, Boeing International Sales Corporation, Boeing

Domestic Sales Corporation, Boeing Financial Corporation, and Boeing Sales Corporation,

(collectively, “Boeing”), through their undersigned counsel, respectfully move this Court for a

two-week extension to answer Plaintiffs’ complaint. In support of this Motion, Boeing states as

follows:

       1.      Plaintiffs filed this lawsuit arising out of the crash of Lion Air Flight JT 610

(“Lion Air JT 610”) on October 28, 2019. Boeing’s motion to reassign the case to this Court was

granted on January 27, 2020. See Dkt. 326.

       2.      Boeing’s answer or other response to the complaint is currently due on February

3, 2020. Fed. R. Civ. P. 12(a)(1)(A). The complaint is attached as Exhibit A.

       3.      The complaint includes 429 paragraphs of allegations, spanning 83 pages, and

differs from other complaints arising out of the Lion Air JT 610 accident. Boeing requires

additional time to prepare its answer to the complaint, and requested a two-week extension from

Plaintiffs’ counsel, but Plaintiffs’ counsel did not agree.

       4.      Boeing therefore respectfully requests that this Court extend the time in which

Boeing must respond to Plaintiffs’ complaint by two weeks, or up to and including February 17,

2020, to allow Boeing time to prepare its answer.
   Case: 1:18-cv-07686 Document #: 338 Filed: 01/27/20 Page 2 of 3 PageID #:3544




       5.     This is Boeing’s first request for an extension of time to answer or otherwise

respond to the complaint.

       6.     No party to this action will be prejudiced by the requested extension, which has

not been brought for purposes of delay.

       WHEREFORE, for the reasons stated above, Boeing respectfully requests that this Court

enter an order allowing Boeing until February 17, 2020, to answer Plaintiffs’ complaint.



 DATED: January 27, 2020                    THE BOEING DEFENDANTS


                                            By: /s/ Bates M. Larson
                                                One of their Attorneys

Bates McIntyre Larson
BLarson@perkinscoie.com
Daniel T. Burley
DBurley@perkinscoie.com
Perkins Coie LLP
131 S. Dearborn, Suite 1700
Chicago, Illinois 60603-5559
Phone: (312) 324-8400

Mack H. Shultz
MShultz@perkinscoie.com
Gretchen M. Paine
GPaine@perkinscoie.com
Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, Washington 98101-3099
Phone: (206) 359-8000

Dan K. Webb
dwebb@winston.com
Christopher B. Essig
cessig@winston.com
Julia M. Johnson
jmjohnson@winston.com
Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601-9703
Phone: (312) 558-5600


                                             -2-
   Case: 1:18-cv-07686 Document #: 338 Filed: 01/27/20 Page 3 of 3 PageID #:3545




                                CERTIFICATE OF SERVICE

        I, Bates M. Larson, certify that on January 27, 2020, I electronically filed the foregoing
MOTION FOR EXTENSION OF TIME TO ANSWER with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to the attorneys of record, and by
email to the following attorneys:



          Filippo Marchino, Esq.
          Damon Rogers, Esq.
          Thomas E. Gray, Esq.
          THE X-LAW GROUP, P.C.
          625 Fair Oaks Ave., Suite 390
          South Pasadena, CA 91030
          Tel: (213) 599-3380

          Brian W. Coffman, Esq.
          COFFMAN LAW OFFICES, P.C.
          2615 North Sheffield Avenue, Suite #1
          Chicago, IL 60614
          Tel: (773) 348-1295




       I certify under penalty of perjury that the foregoing is true and correct.

       DATED this 27th day of January, 2020.


                                               /s/ Bates M. Larson
                                              PERKINS COIE LLP
                                              131 South Dearborn Street, Suite No. 1700
                                              Chicago, Illinois 60603-5559
                                              Tel: (312) 324-8400
                                              Fax: (312) 324-9400




                                               -3-
